EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Beuerle on 8/17/2022.
The application has been amended as follows: 
in claim 5, line 1: “claim 1” was changed to “claim 2”
in claim 12, line 1: “claim 1” was changed to “claim 2”
claim 26 was canceled
claim 28 was canceled
in claim 43, line 1: “the extension shaft” was changed to “an extension shaft”
in claim 43, line 2: “an extension shaft” was changed to “the extension shaft”
claim 58 was canceled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or suggest “a controller to control one or more electronic aspects of the recovery tool; and at least one sensor coupled to the controller and operable to detect a parameter of the environment of the collection chamber after storage of the retrieved ingestible device”. 
Claims 2-5, 8-9, 12, and 19-20 are allowable by virtue of their dependence from claim 1.
With respect to claim 41, the prior art does not teach or suggest a recovery tool with a releasably attachable cap assembly comprising “a sensor configured to receive a beacon signal from the ingestible device and detect a proximity of the ingestible device” and “a transceiver configured to transmit a signal to the ingestible device; and a shaft extending from the closure portion to retrieve the ingestible device.”
Claims 42-44, 46, and 50 are allowable by virtue of their dependence from claim 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                         8/17/2022

/MATTHEW KREMER/            Primary Examiner, Art Unit 3791